DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 11 July 2019. In view of this filing, claims 1-10 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister et al. (US 7363688 B2), hereinafter referred to as McAllister et al.
Regarding claim 1, McAllister et al. teaches a structure (LGA) for implementing embedded wire repair for printed circuit board constructs comprising: (McAllister et al. Fig. 1; col. 1, lines 56-62: a land grid array LGA electrical connection is provided to implement engineering change)
A printed circuit board (30); (McAllister et al. Fig. 1; col. 2, lines 10-11: land grid array structure LGA has multi-layer flex film structure 30)
The printed circuit board (30) having a repair wire layer (33, 36) within a PCB stack (30, 40, 50) with reference planes (31, 32) on opposite sides of the repair wire layer (33, 36); (McAllister Fig. 1; col. 2, lines 10-16: land grid array LGA has chip module 40 and system board 50 above and below, respectively, the multi-layer flex film structure 30, where film structure 30 has reference layers 31 and 32 above and below, respectively, repair signal layers 33 and 36)
(McAllister et al. Fig. 1; col. 3, lines 15-16: plated through holes 34a, 34b are provided; col. 4, lines 40-44: engineering change repair is accomplished by means of connections between plated through holes and repair wire layers 33, 36)
Regarding claim 2, McAllister et al. teaches the structure as recited in claim 1 wherein said repair wire layer (33, 36) includes an embedded isolated internal conductor. (McAllister Fig. 1; prior to engineering change repairs, wires 33, 36 are insulated from one another and the plated through holes 34a, 34b by the substrate of multi-layer flex film structure 30)
Regarding claim 3, McAllister et al. teaches the structure as recited in claim 2 wherein said repair wire layer (33, 36) includes said isolated internal conductor separated from plated through holes (34a, 34b) in the PCB stack. (McAllister Fig. 1; prior to engineering change repairs, wires 33, 36 are insulated from one another and the plated through holes 34a, 34b by the substrate of multi-layer flex film structure 30)
Regarding claim 7, McAllister et al. teaches the structure as recited in claim 1 wherein the repair connection (34a, 34b) enables controlled impedance with the reference planes (31, 32) disposed at a fixed distance from said repair wire layer (33, 36). (McAllister et al. Fig. 1; Col. 3, lines 32-34: the repair connections in the plated through holes 34a, 34b reduce resistance of connections of reference planes 31 and 32 to plated through holes 34a and 34b, respectively)
Regarding claim 8, McAllister et al. teaches the structure as recited in claim 1 wherein the repair connection (34a, 34b) provides enhanced channel performance over repair work at a surface level of the PCB stack (40, 50). (McAllister et al. Fig. 1; col. 3, lines 32-34: The use of plated through holes 34a, 34b reduces resistivity of the electrical connections that would otherwise exist in surface connections of 40 and 50, thereby improving performance)
Regarding claim 10, McAllister et al. teaches the structure as recited in claim 1 wherein said repair wire layer (33, 36) includes multiple individual embedded wires isolated from all other wiring layers with respective individual embedded wires routed to respective plated through holes (34a, 34b) in  (McAllister Fig. 1; wires 33, 36 are insulated from each other and other layers by insulating backing 30; individual wires of wiring layers 33, 36 can be routed to plated through holes 34a, 34b as necessary)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2014/0268607 A1), hereinafter referred to as Wicker et al.
Regarding claim 4, McAllister et al. teaches the structure of claim 1 but does not teach that said repair wire layer includes an embedded isolated conductive wire mesh.
Wicker et al. does teach that said repair wire layer includes an embedded isolated conductive wire mesh. (Wicker et al. Figs. 6A-6C; paragraph 51: a filament which may comprise an electrically conductive mesh of copper, aluminum, or copper-nickel alloy may be ultrasonically embedded in a polymeric substrate to act as an electromagnetic shield)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the repair wire layers of McAllister et al. of the conductive mesh of Wicker et al. because the conductive mesh of Wicker et al. can reduce electromagnetic interference between layers (Wicker et al. Abstract).
Regarding claim 9, McAllister et al. teaches the structure of claim 1 but does not teach that said repair wire layer includes an electrically conductive mesh formed of a selected material from a group including copper, copper plated with nickel, and aluminum.
Wicker et al. does teach that said repair wire layer includes an electrically conductive mesh formed of a selected material from a group including copper, copper plated with nickel, and aluminum. (Wicker et al. Figs. 6A-6C; paragraph 51: a filament which may comprise an electrically conductive mesh of copper, aluminum, or copper-nickel alloy may be ultrasonically embedded in a polymeric substrate to act as an electromagnetic shield)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. in view of Sawatari (US 2008/0081492 A1), hereinafter referred to as Sawatari.
Regarding claim 5, McAllister et al. teaches the structure of claim 1 but does not teach said repair wire layer includes an embedded isolated twisted-pair mesh. Wicker et al. does teach that said repair wire layer includes an embedded isolated conductive wire mesh. (Wicker et al. Figs. 6A-6C; paragraph 51: a filament which may comprise an electrically conductive mesh of copper, aluminum, or copper-nickel alloy may be ultrasonically embedded in a polymeric substrate to act as an electromagnetic shield)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the repair wire layers of McAllister et al. of the conductive mesh of Wicker et al. because the conductive mesh of Wicker et al. can reduce electromagnetic interference between layers (Wicker et al. Abstract).
Wicker et al. does not teach that the repair wire layer mesh is comprised of twisted-pairs. Sawatari teaches shielded twisted-pairs (24, 28) that may be used to form the wire mesh of Wicker et al. (Sawatari paragraph 5: teaches conductive twisted-pairs 28 in a conductive mesh 24; paragraph 40: pairs 28 may be soldered on a layer of the PCB; paragraph 41: the twisted pairs are connected to pins with the shields intact)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wires of Wicker et al. with twisted pairs as taught by Sawatari to form a twisted-pair mesh because the twisted-pairs as taught by Sawatari are shielded to reduce cross-talk/interference from environmental noise (Sawatari paragraph 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. in view of Bhatacharya et al. (WO 2010/026511 A1), hereinafter referred to as Bhatacharya et al.
Regarding claim 6, McAllister et al. teaches the structure of claim 1, but does not teach that the repair wire layer includes an embedded isolated embroidered wire mesh. Wicker et al. does teach that said repair wire layer includes an embedded isolated conductive wire mesh. (Wicker et al. Figs. 6A-6C; paragraph 51: a filament which may comprise an electrically conductive mesh of copper, aluminum, or copper-nickel alloy may be ultrasonically embedded in a polymeric substrate to act as an electromagnetic shield)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the repair wire layers of McAllister et al. of the conductive mesh of Wicker et al. because the conductive mesh of Wicker et al. can reduce electromagnetic interference between layers (Wicker et al. Abstract).
Wicker et al. does not teach that the embedded isolated wire mesh is an embroidered wire mesh. Bhatacharya et al. does teach that the embedded isolated wire mesh is an embedded isolated embroidered wire mesh (405). (Bhatacharya et al. Fig. 4; page 3, lines 10-14: a power distributing wire may be embroidered onto a textile substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the embroidered mesh of Bhatacharya et al. as taught by Wicker et al. because the embroidered mesh of Bhatacharya et al. reduces resistivity (Bhatacharya et al. Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847